Citation Nr: 1547377	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-22 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Entitlement to a rating in excess of 30 percent for hypertensive heart disease.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to September 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the case was remanded [by a Veterans Law Judge (VLJ) other than the undersigned] for additional development.  The case has now been assigned to the undersigned VLJ.

In May 2015, the Board denied entitlement to service connection for a head injury with memory loss.  Because a final Board decision was rendered with regard to this issue, it is no longer a part of the current appeal and is not before the Board.

The issue of entitlement to a compensable rating for erectile dysfunction has been raised by the record (in an August 2013 written statement from the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

In its May 2015 remand, the Board instructed the AOJ to schedule the Veteran for an examination to evaluate the current severity of his service-connected hypertensive heart disease.  The examiner was specifically asked to describe all pertinent disability symptomatology, including whether there was left ventricular dysfunction present (and if so, then the ejection fraction percentage was to be identified).  The Board notes that such a finding is critical to the question of the rating to be assigned for the Veteran's hypertensive heart disease under 38 C.F.R. § 4.104, Code 7005 (2015).

On July 2015 VA heart examination, the examiner (a family nurse practitioner) did not note whether the Veteran's hypertensive heart disease was productive of left ventricular dysfunction, nor did the examiner identify any ejection fraction percentage.  On remand, corrective action must be taken to ensure compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Court has held that the Board errs as a matter of law when it fails to ensure compliance with the instructions of its prior remand).

Furthermore, at his July 2015 VA heart examination, the Veteran reported that he was followed annually by his private cardiologist (noted later in the report to be Dr. Ginn at Cape Fear Cardiology), and he indicated that his last examination with that private provider had taken place in approximately January or February 2015.  There are no treatment reports currently of record from Dr. Ginn.  On remand, all available treatment reports from Dr. Ginn should be secured for the record.

As a final matter, the record reflects that the August 2015 supplemental statement of the case that was mailed to the Veteran was subsequently returned to sender.  On remand, the Veteran's current mailing address must be verified to ensure that it is correct.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current mailing address of record to ensure that it is correct.

2.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his hypertensive heart disease disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified (to specifically include from Dr. Ginn at Cape Fear Cardiology).

3.  Arrange for a cardiology examination of the Veteran to determine the severity of his service-connected hypertensive heart disease.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected hypertensive heart disease (and their degree of severity and impact on function).  The examiner must specifically indicate whether the disability is productive of left ventricular dysfunction, and if so, then the ejection fraction percentage must be identified.

(b) Please specifically comment on the impact of the Veteran's service-connected hypertensive heart disease on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran [and his representative, if he has since appointed one] the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

